EXHIBIT 10.40

 

AVAYA INC. 2004 LONG TERM INCENTIVE PLAN (“PLAN”)

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Name

Grant Date

 

 

Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

 

 

You have been granted as of the Grant Date set forth above,             
restricted stock units (“Restricted Stock Units”). Upon termination of the
restrictions related thereto, each Restricted Stock Unit will be converted into
one share of Avaya Inc. (“Avaya”) common stock, par value $.01 (“Shares”),
subject to the terms and conditions of the Plan and this Agreement.

 

1.               Vesting of Award.  The Restricted Stock Units shall vest and
become nonforfeitable on the following schedule; 50% on the third anniversary of
the Grant Date, and 50% on the fourth anniversary of the Grant Date (the date on
which any Restricted Stock Unit vests being the “Vesting Date” for such
Restricted Stock Unit).  The period beginning on the Grant Date hereof and
ending on the day prior to the Vesting Date for a Restricted Stock Unit is
herein referred to as the “Restriction Period” with respect to such Restricted
Stock Unit.

 

2.  Termination of Employment.  Upon termination of your employment for any
reason other than death or disability as described below, including without
limitation, retirement and termination as a result of your employer ceasing to
be either Avaya or a Subsidiary, any Restricted Stock Units that are not vested
shall be forfeited and cancelled. Transfer to and from Avaya and any Subsidiary
shall not be considered a termination of employment for purposes of this
Agreement.  Nor shall it be considered a termination of employment for purposes
of this Agreement if you are placed on an approved leave of absence, unless the
Committee shall otherwise determine.  Upon termination of your employment for
Cause, any Restricted Stock Units that are not vested shall be forfeited and
cancelled.

 

(a)                                  Death - If you die prior to the Vesting
Date, the Restricted Stock Units will become nonforfeitable, the Restriction
Period will end and the award will be paid as soon as practicable after the date
of death as specified in Section 3.

 

(b)                                 Disability - “Disability” means termination
of employment under circumstances where you qualify for and receive payments
under a long-term disability pay plan maintained by Avaya or any Subsidiary or
as required by or available under applicable local law.  Upon termination of
your employment prior to the Vesting Date as a result of your Disability the
Restricted Stock Units will become nonforfeitable, the Restriction Period will
end and the award will be paid at time of termination as specified in Section 3.

 

(c)                                  Cause. “Cause” means:

(i)             violation of Avaya’s code of conduct;

(ii)          conviction of a felony (including a plea of guilty or nolo
contendere) or any crime of theft, dishonesty or moral turpitude, or

(iii)       gross omission or gross dereliction of any statutory or common law
duty to Avaya.

 

3.               Payment of Shares.  As soon as practicable after termination of
the Restriction Period, the Company will deliver a certificate representing the
Shares being distributed to you or to your legal representative.

 

4.               Transferability.  Unless otherwise provided for in the Plan,
you may not transfer, pledge, assign, sell or otherwise alienate your Restricted
Stock Units.

 

5.               No Right of Employment.  Neither the Plan nor this Restricted
Stock Unit Award shall be construed as giving you the right to be retained in
the employ of Avaya or any Subsidiary.

 

6.     Taxes.  Avaya shall deduct or cause to be deducted from, or collect or
cause to be collected with respect to, your Restricted Stock Units any federal,
state, or local taxes required by law to be withheld or paid with respect to
your Restricted Stock Units, and you or your legal representative or
beneficiaries shall be required to pay any such amounts.  Avaya shall have the
right to take such action as may be necessary, in Avaya’s opinion, to satisfy
such obligations.

 

--------------------------------------------------------------------------------


 

7.               Beneficiary.  You may, in accordance with procedures
established by the Committee, designate one or more beneficiaries to receive all
or part of this award in case of your death, and you may change or revoke such
designation at any time.  Such designation shall not be effective unless and
until the Senior Vice President- Human Resources shall determine, on advice of
counsel, that resale of Shares by your beneficiary(ies) does not require any
registration, qualification, consent or approval of any securities exchange or
governmental or regulatory agency or authority.  In the event of your death, any
portion of this Award that is subject to such a designation (to the extent such
designation is valid, effective and enforceable under this Agreement and
applicable law) shall be distributed to such beneficiary or beneficiaries in
accordance with this Agreement.  Any other portion of this Award shall be
distributed to your estate.  If there shall be any question as to the legal
right of any beneficiary to receive a distribution hereunder, or to the extent
your designation is not effective, such portion will be delivered to your
estate, in which event neither Avaya nor any Subsidiary shall have any further
liability to anyone with respect to such award.

 

8.               Governing Law.  The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to principles of conflicts of law.

 

9.               Subject to Plan.  This Agreement and grant of Restricted Stock
Units are subject to all of the terms and conditions of the Plan.

 

Please indicate your acceptance of terms 1-9, and acknowledge that you have
received a copy of the Plan, as currently in effect, by signing at the place
provided and returning the original of this Agreement.

 

 

ACCEPTED AND AGREED:

Avaya Inc.

SIGNATURE

BY

 

--------------------------------------------------------------------------------